Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 1 of 15 PageID 19




                   Exhibit "B"
      Case 3:20-xc-01794 Document 1-2 Filed 07/07/20         Page 2 of 15 PageID 20



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


Crash, Inc.,                                  §
                                              §   Misc. Action No. _________
           Plaintiff,                         §
                                              §
vs.                                           §   (Relates to U.S.D.C. Western District of
                                              §    Oklahoma Case No. 5:19-cv-00796-C)
                                              §
New Prime, Inc. d/b/a Prime, Inc.             §
                                              §
           Defendant.                         §


                        AFFIDAVIT OF LORENZO KIRK PARKS

STATE OF                Texas                     §
                                                  §
COUNTY OF               Dallas                    §


      On this the 6TH day of July, 2020, before me the undersigned Notary Public, per-

sonally appeared Lorenzo Kirk Parks, an individual known to me, who upon his

oath deposed and stated the following:


      1.    “My name is Lorenzo Kirk Parks. I am over the age of eighteen and am

competent to make this affidavit. The facts stated in this affidavit are within my

personal knowledge and are true and correct.

      2.    I reside in Alvarado, Texas.

      3.    I work at Crash, Inc., located in Dallas, Texas, 75235.

      4.    I have worked at Crash, Inc. for approximately 15 years.



1 of 6
    Case 3:20-xc-01794 Document 1-2 Filed 07/07/20        Page 3 of 15 PageID 21



    5.    I am personally familiar with the procedures, labor, and expenses associat-

ed with Crash, Inc.’s business, with storing vehicles at Crash, Inc., and with prepar-

ing them for inspection.

    6.    I am providing this affidavit in support of Crash, Inc.’s motion to quash and

motion for protective order regarding New Prime, Inc.’s subpoena commanding

Crash, Inc. to permit entry to its premises and to permit inspection of a 2017 Buick

Encore on July 23, 2020.

    7.    I have read New Prime’s subpoena. The subpoena commands that, on July

23, 2020, at 11:00 a.m., Crash, Inc. must permit New Prime to enter Crash, Inc.’s

business premises in Dallas, Texas, and permit New Prime to inspect the Buick

Encore.

    8.    The subpoena was issued by New Prime’s attorney for the lawsuit, Lecinda

Zimmerman v. New Prime, Inc., Civil Case No. 5:19-CV-00796-C, in the United

States District Court of Oklahoma for the Western District of Oklahoma (the

“Oklahoma lawsuit”).

    9.    Crash, Inc. is not a party to the Oklahoma lawsuit.

    10. Crash Inc. is the current owner of the 2017 Buick Encore, which is being

stored at Crash, Inc.’s premises in Dallas, Texas.

    11. Crash, Inc.’s business is essentially providing non-disturbed, safe storage

for vehicles, maintaining chain of custody, and providing the necessary resources to

customers for vehicle inspections.




2 of 6
    Case 3:20-xc-01794 Document 1-2 Filed 07/07/20        Page 4 of 15 PageID 22



    12. Crash, Inc.’s customers are typically employees (and attorneys) and experts

who represent some of the largest corporations in the world in litigation, as well as

plaintiffs (and their experts and attorneys) who have been severely injured in

automobile and other types of accidents. Vehicles have come to Crash, Inc. from as

far away as Maine on the east coast and Washington on the west coast, and at least

30 other states in the United States.

    13. These experts and employees come not only from the United States, but al-

so from as far away as Korea, Japan, Germany, and India. There have been over a

thousand inspections of vehicles at Crash, Inc., including by companies such as

Toyota, General Motors, Ford, Chrysler, Mercedes, Honda, Kia, Hyundai, Nissan,

Mazda, Mitsubishi, Volkswagen, Adient, Honeywell, Utility Trailer, and many,

many others. Attorneys representing these large corporations, and experts working

for these attorneys/corporations, have repeatedly told me and others on numerous

occasions that Crash, Inc. is the finest vehicle storage and inspection facility in the

country and that they enjoy coming to Crash, Inc. more than any other facility—

and it is not even close.

    14. This is because, in part, Crash, Inc. operates a state-of-the-art facility with

over 100,000 square feet of space that consists of 3 storage units, 6 inspection bays,

restrooms, conference rooms, and break rooms. Each of the 6 inspection bays have

air conditioning/heating and outfitted with the same equipment and tools including,

but not limited to, tool boxes on wheels (with every imaginable tool needed), rolling

floor lights, floor jacks, and vehicle lifts. I have been to multiple other storage



3 of 6
    Case 3:20-xc-01794 Document 1-2 Filed 07/07/20        Page 5 of 15 PageID 23



facilities around the country, and very few of them have air conditioning and

heating of the inspection bays.

    15. All of these inspections from experts, employees, and/or attorneys going

back decades were paid. None were free. Plaintiffs and their attorneys/experts pay

the same fee as defendants and their attorneys/experts.

    16. Crash, Inc.’s customary, set rates for vehicle inspection is $920.00 minimum

($200.00 per vehicle in each bay plus $180.00 per hour for technician time (a four

hour minimum for technician time)). After 5 p.m., the technician time is $500.00 per

hour. To hold an inspection time, a deposit must be paid at least 10 days before the

inspection time. Crash also provides vehicle storage at set rates.

    17. Crash’s inspection fee is necessary for Crash, Inc. to pay the bills and stay

in business, and the fee includes, but is not limited to, Crash’s technician’s use of

heavy machinery such as two very large forklifts to retrieve the vehicles from the

storage unit and transporting it to an inspection bay. Many times these vehicles are

stored high off the ground on racks, so obviously forklifts are needed. Also, many

times the distance required to transport the vehicles with a forklift is over 100

yards.

    18. During the inspection, Crash’s technician is available to provide technical

or physical help to customers conducting the inspections.

    19. In addition, Crash’s employees clean, sanitize, and prepare the inspection

bay, restrooms, kitchen, and conference room areas prior to and after each

scheduled inspection. Crash provides drinks, snacks, and catered lunch to



4 of 6
    Case 3:20-xc-01794 Document 1-2 Filed 07/07/20       Page 6 of 15 PageID 24



inspection customers. Crash also maintains premises and liability insurance. Crash

also provides security, as the facility is located in a high-crime area. Indeed, I

personally have had thousands of dollars of property stolen from my truck on the

premises and routinely have had to deal with issues of criminal activity around the

premises.

    20. Crash, Inc.’s fees, services, and protocol were provided to New Prime when

it requested an inspection time. A true and correct copy of Crash’s invoice and email

communications that I exchanged with New Prime’s attorney is attached hereto as

Attachment “1” (invoice), Attachment “2” (email), and Attachment “3”

(email). I do not believe New Prime ever responded to me and told me that they

would not pay the invoice.

    21. I do not work for free. Crash, Inc. does not work for free. Our time, labor,

and services are valuable and we should be compensated for same.

    22. New Prime can contact Crash, Inc. to schedule a date and time to inspect

the Buick Encore by contacting Crash, Inc. during normal business hours and

providing the required deposit at least 10 days before the inspection time.”




5 of 6
Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 7 of 15 PageID 25
Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 8 of 15 PageID 26




                 Exhibit "1"
Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 9 of 15 PageID 27
Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 10 of 15 PageID 28




                 Exhibit "2"
Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 11 of 15 PageID 29
Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 12 of 15 PageID 30
Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 13 of 15 PageID 31
Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 14 of 15 PageID 32




                        Exhibit "3"
Case 3:20-xc-01794 Document 1-2 Filed 07/07/20   Page 15 of 15 PageID 33
